department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date’ aug -2 contact person uniform issue list number identification_number telephone number vla g4 a h s dear this is in reply to your request for a set-aside s to meet contingent liabilities and a court order as allowable under sec_53 a -3 b of the foundation and similar excise_taxes regulations whereas such a set-aside for your preceding tax_year ended june this set-aside request is for your tax_year ending june was approved in plr h having ceased being a hospital is a private_foundation under sec_509 of the code and thus is subject_to sec_4942 of the code requiring in general a minimum annual distribution for exempt purposes however h continues to remain subject_to significant contingent liabilities that arose prior to also h is subject_to an plus one rule under a the asset sale ending its function as a hospital state law whereby all infants born at the then h hospital facility prior its end have until the age of plus one year to file any medical malpractice claim against h significantly h remains under a state court order providing that while pending claims and potential claims exist none of h’s assets may be expended except for h’s own ordinary and necessary operating_expenses or in accord with that court's orders sec_4942 of the code imposes tax on any private_foundation that fails to distribute the required annual distribution for exempt purposes in general the distributable_amount is distribution is equal to five percent of any noncharitable investment_assets of the private_foundation absent a set-aside approved by the service for each tax_year the qualifying_distribution for exempt purposes must be made before the first day of the second tax_year following the tax_year concerned sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that if a private_foundation is involved in litigation and may not distribute assets or income because of a court order the private_foundation may except as provided in sec_53_4942_a_-2 or ii seek and obtain a set-aside for the purpose described in sec_53_4942_a_-3 the amount to be set-aside shall be equal to that portion of the private foundation's distributable_amount which is attributable to the assets or income that are held pursuant to court order and which but for the court order precluding the distribution of such assets or income would have been distributed in the event that the litigation encompasses more than one tax_year the private_foundation may seek additional contingent set-asides such amounts must actually be distributed by the last day of the tax_year following the tax_year in which the litigation is terminated amounts not distributed by the close of the appropriate tax_year shall be treated as described in sec_53_4942_a_-2 for the succeeding tax_year h’s assets cannot be used to meet sec_4942 of the code except to the extent provided by the court order reserving such assets for h’s possible contingent liabilities such a court order is the type of situation allowing a set-aside under sec_53_4942_a_-3 of the regulations accordingly we rule that h can make a contingent set-aside for its tax_year ending june the amount to be set_aside will be equal to the entire portion of h's current_year distributable_amount because no portion of h's assets aside from its own operating_expenses may be distributed while the court order is pending based on h's estimate the set-aside amount of five percent will be approximately s amount but the exact amount of the set-aside can be determined upon h's final accounting for its tax_year we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside that section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of the private_foundation as a pledge or obligation to be paid at a future date or dates this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely s joseph chasin manager exempt_organizations technical group
